59 N.Y.2d 780 (1983)
Helen Shaw et al., Appellants,
v.
City of Auburn, Respondent.
Court of Appeals of the State of New York.
Decided June 2, 1983.
Lee S. Michaels for appellants.
John J. Pettigrass, Corporation Counsel (Earle E. Thurston, Jr., of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER and SIMONS.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (91 AD2d 817).